                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF NEW YORK

                                  )
 STATE OF NEW YORK, et al.,       )
                                  ) Case No. 1:19-cv-01029-DNH-CFH
       Plaintiffs,                )
                                  )
       v.                         )
                                  )
 U.S. ENVIRONMENTAL               )
 PROTECTION AGENCY, et al.,       )
                                  )
       Defendants.                )
                                  )
                                  )

                        NOTICE OF MOTION

MOTION BY:                    U.S. Environmental Protection Agency,
                              Andrew Wheeler, EPA Administrator

DATE, TIME AND PLACE:         Taken on submission unless ordered by
                              Court, per the Text Order on 10/21/19,
                              ECF No. 37

SUPPORTING PAPERS:            Memorandum of Law and Exhibits

RELIEF SOUGHT:                Dismissal Pursuant to Fed. R. Civ. P. 12


PAPERS IN OPPOSITION:         To be filed and served on or before January
                              21, 2020 per the Text Order on 10/21/19

REPLY PAPERS:                 To be filed and served on or before February
                              21, 2020 per the Text Order on 10/21/19
Dated:   November 20, 2019

                             JONATHAN D. BRIGHTBILL
                             Principal Deputy Assistant Attorney General
                             By: /s/ Meghan E. Greenfield
                             Meghan E. Greenfield
                             Bar Roll No. 701350
                             Sarah Buckley
                             Environment and Natural Resources Division
                             U.S. Department of Justice
                             Post Office Box 7411
                             Washington, D.C. 20044
                             (202) 514-2795
                             Meghan.Greenfield@usdoj.gov

                             GRANT C. JAQUITH
                             United States Attorney
                             Northern District of New York
                             JOHN D. HOGGAN, JR.
                             Assistant United States Attorney
                             Bar Roll No. 511254
                             James T. Foley U.S. Courthouse
                             445 Broadway, Room 218
                             Albany, NY 12207
                             Telephone: (518) 431-0247
                             Facsimile: (518) 431-0249




                               2
                          CERTIFICATE OF SERVICE

      I hereby certify that November 20, 2019, I electronically filed the foregoing

document with the Clerk of the Court using the CM/ECF Electronic Filing system.

                                          /s/ Meghan E. Greenfield
                                          Meghan E. Greenfield




                                          3
